Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Luis Marquez,                            Case No.

 12               Plaintiff,
                                                 Complaint For Damages And
 13        v.                                    Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
 14     Fanzz Gear, Inc., a Delaware             Act; Unruh Civil Rights Act
        Corporation
 15
                  Defendants.
 16
 17
            Plaintiff Luis Marquez complains of Fanzz Gear, Inc., a Delaware
 18
      Corporation; and alleges as follows:
 19
 20
         PARTIES:
 21
         1. Plaintiff is a California resident with physical disabilities. He is a
 22
      paraplegic who cannot walk and who uses a wheelchair for mobility.
 23
         2. Defendant Fanzz Gear, Inc. owned Fanzz located at or about 239 Los
 24
      Cerritos Center, Cerritos, California, in December 2019.
 25
         3. Defendant Fanzz Gear, Inc. owns Fanzz (“Store”) located at or about
 26
      239 Los Cerritos Center, Cerritos, California, currently.
 27
         4. Plaintiff does not know the true names of Defendants, their business
 28


                                             1

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 2 of 7 Page ID #:2




  1   capacities, their ownership connection to the property and business, or their
  2   relative responsibilities in causing the access violations herein complained of,
  3   and alleges a joint venture and common enterprise by all such Defendants.
  4   Plaintiff is informed and believes that each of the Defendants herein is
  5   responsible in some capacity for the events herein alleged, or is a necessary
  6   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
  7   the true names, capacities, connections, and responsibilities of the Defendants
  8   are ascertained.
  9
 10      JURISDICTION & VENUE:
 11      5. The Court has subject matter jurisdiction over the action pursuant to 28
 12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 14      6. Pursuant to supplemental jurisdiction, an attendant and related cause
 15   of action, arising from the same nucleus of operative facts and arising out of
 16   the same transactions, is also brought under California’s Unruh Civil Rights
 17   Act, which act expressly incorporates the Americans with Disabilities Act.
 18      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 19   founded on the fact that the real property which is the subject of this action is
 20   located in this district and that Plaintiff's cause of action arose in this district.
 21
 22      FACTUAL ALLEGATIONS:
 23      8. Plaintiff went to the Store in December 2019 with the intention to avail
 24   himself of its goods and to assess the business for compliance with the
 25   disability access laws.
 26      9. The Store is a facility open to the public, a place of public
 27   accommodation, and a business establishment.
 28      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed


                                                2

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 3 of 7 Page ID #:3




  1   to provide wheelchair accessible paths of travel in conformance with the ADA
  2   Standards as it relates to wheelchair users like the plaintiff.
  3      11. The Store provides paths of travel to its customers but fails to provide
  4   any wheelchair accessible paths of travel.
  5      12. One problem that plaintiff encountered is that some of the paths of
  6   travel inside the Store were too narrow.
  7      13. Plaintiff believes that there are other features of the paths of travel that
  8   likely fail to comply with the ADA Standards and seeks to have fully compliant
  9   paths of travel available for wheelchair users.
 10      14. On information and belief, the defendants currently fail to provide
 11   wheelchair accessible paths of travel.
 12      15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 13   provide wheelchair accessible sales counters in conformance with the ADA
 14   Standards as it relates to wheelchair users like the plaintiff.
 15      16. The Store provides sales counters to its customers but it failed to provide
 16   any wheelchair accessible sales counters during plaintiff’s visit.
 17      17. One problem that plaintiff encountered was that the sales counter was
 18   located higher than 36 inches above the finish floor. Since plaintiff’s visit, the
 19   Store has placed a lowered table in front of the counter, where wheelchair
 20   users can conduct transactions.
 21      18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 22   personally encountered these barriers.
 23      19. As a wheelchair user, the plaintiff benefits from and is entitled to use
 24   wheelchair accessible facilities. By failing to provide accessible facilities, the
 25   defendants denied the plaintiff full and equal access.
 26      20. The failure to provide accessible facilities created difficulty and
 27   discomfort for the Plaintiff.
 28      21. The defendants have failed to maintain in working and useable


                                               3

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 4 of 7 Page ID #:4




  1   conditions those features required to provide ready access to persons with
  2   disabilities.
  3      22. The barriers identified above are easily removed without much
  4   difficulty or expense. They are the types of barriers identified by the
  5   Department of Justice as presumably readily achievable to remove and, in fact,
  6   these barriers are readily achievable to remove. Moreover, there are numerous
  7   alternative accommodations that could be made to provide a greater level of
  8   access if complete removal were not achievable.
  9      23. Plaintiff will return to the Store to avail himself of its goods and to
 10   determine compliance with the disability access laws once it is represented to
 11   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 12   from doing so because of his knowledge of the existing barriers and his
 13   uncertainty about the existence of yet other barriers on the site. If the barriers
 14   are not removed, the plaintiff will face unlawful and discriminatory barriers
 15   again.
 16      24. Given the obvious and blatant nature of the barriers and violations
 17   alleged herein, the plaintiff alleges, on information and belief, that there are
 18   other violations and barriers on the site that relate to his disability. Plaintiff will
 19   amend the complaint, to provide proper notice regarding the scope of this
 20   lawsuit, once he conducts a site inspection. However, please be on notice that
 21   the plaintiff seeks to have all barriers related to his disability remedied. See
 22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 23   encounters one barrier at a site, he can sue to have all barriers that relate to his
 24   disability removed regardless of whether he personally encountered them).
 25
 26   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 27   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 28   Defendants.) (42 U.S.C. section 12101, et seq.)


                                                4

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 5 of 7 Page ID #:5




  1      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  2   again herein, the allegations contained in all prior paragraphs of this
  3   complaint.
  4      26. Under the ADA, it is an act of discrimination to fail to ensure that the
  5   privileges, advantages, accommodations, facilities, goods and services of any
  6   place of public accommodation is offered on a full and equal basis by anyone
  7   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  8   § 12182(a). Discrimination is defined, inter alia, as follows:
  9            a. A failure to make reasonable modifications in policies, practices,
 10                or procedures, when such modifications are necessary to afford
 11                goods,    services,    facilities,   privileges,    advantages,   or
 12                accommodations to individuals with disabilities, unless the
 13                accommodation would work a fundamental alteration of those
 14                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 15            b. A failure to remove architectural barriers where such removal is
 16                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 17                defined by reference to the ADA Standards.
 18            c. A failure to make alterations in such a manner that, to the
 19                maximum extent feasible, the altered portions of the facility are
 20                readily accessible to and usable by individuals with disabilities,
 21                including individuals who use wheelchairs or to ensure that, to the
 22                maximum extent feasible, the path of travel to the altered area and
 23                the bathrooms, telephones, and drinking fountains serving the
 24                altered area, are readily accessible to and usable by individuals
 25                with disabilities. 42 U.S.C. § 12183(a)(2).
 26      27. When a business provides paths of travel, it must provide accessible
 27   paths of travel.
 28      28. Here, accessible paths of travel have not been provided in conformance


                                              5

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 6 of 7 Page ID #:6




  1   with the ADA Standards.
  2      29. When a business provides sales counters, it must provide accessible
  3   sales counters.
  4      30. Here, accessible sales counters were not provided in conformance with
  5   the ADA Standards on the day of plaintiff’s visit.
  6      31. The Safe Harbor provisions of the 2010 Standards are not applicable
  7   here because the conditions challenged in this lawsuit do not comply with the
  8   1991 Standards.
  9      32. A public accommodation must maintain in operable working condition
 10   those features of its facilities and equipment that are required to be readily
 11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 12      33. Here, the failure to ensure that the accessible facilities were available
 13   and ready to be used by the plaintiff is a violation of the law.
 14
 15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 17   Code § 51-53.)
 18      34. Plaintiff repleads and incorporates by reference, as if fully set forth
 19   again herein, the allegations contained in all prior paragraphs of this
 20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 21   that persons with disabilities are entitled to full and equal accommodations,
 22   advantages, facilities, privileges, or services in all business establishment of
 23   every kind whatsoever within the jurisdiction of the State of California. Cal.
 24   Civ. Code §51(b).
 25      35. The Unruh Act provides that a violation of the ADA is a violation of the
 26   Unruh Act. Cal. Civ. Code, § 51(f).
 27      36. Defendants’ acts and omissions, as herein alleged, have violated the
 28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                               6

      Complaint
Case 2:21-cv-00659-RSWL-AGR Document 1 Filed 01/25/21 Page 7 of 7 Page ID #:7




  1   rights to full and equal use of the accommodations, advantages, facilities,
  2   privileges, or services offered.
  3      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  4   discomfort or embarrassment for the plaintiff, the defendants are also each
  5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  6   (c).)
  7
  8             PRAYER:
  9             Wherefore, Plaintiff prays that this Court award damages and provide
 10   relief as follows:
 11           1. For injunctive relief, compelling Defendants to comply with the
 12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 13   plaintiff is not invoking section 55 of the California Civil Code and is not
 14   seeking injunctive relief under the Disabled Persons Act at all.
 15           2. Damages under the Unruh Civil Rights Act, which provides for actual
 16   damages and a statutory minimum of $4,000 for each offense.
 17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 19
 20   Dated: January 21, 2021              CENTER FOR DISABILITY ACCESS
 21
 22
 23                                        By: _______________________
 24                                              Russell Handy, Esq.
                                                 Attorney for plaintiff
 25
 26
 27
 28


                                                 7

      Complaint
